Citation Nr: 1025966	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  08-26 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 
percent for post traumatic stress disorder (PTSD).  

2.  Entitlement to a compensable disability rating for 
hypertension.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse




ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to April 
1970.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2008 rating decision of the Jackson, 
Mississippi Department of Veterans' Affairs (VA) Regional Office 
(RO).

The Veteran testified at a video conference hearing before the 
undersigned Veterans' Law Judge in October 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In statements and testimony, the Veteran maintains that his 
current PTSD and hypertension symptomatology warrant higher 
disability ratings than those presently assigned.  During an 
October 2009 video conference hearing, he testified that his 
hypertension continued to worsen and his physicians continued to 
increase his blood pressure medicine as a result.  In this 
hearing, the Veteran's spouse also testified that his PTSD 
symptoms, including, occasional depression, guarding, withdrawal, 
flashbacks, anxiety, nervousness with crowds and anger outbursts, 
had continued to worsen in the last few months.  The Board finds 
the Veteran's testimony credible.

In light of the Veteran's testimony that his conditions had 
worsened since the most recent VA examinations, VA is required to 
afford him a contemporaneous VA examinations to assess the 
current nature, extent and severity of his hypertension and 
psychiatric disability.  See Palczewski v. Nicholson, 21 Vet. 
App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 
(1995).  Thus, the Board has no discretion and must remand these 
claims.  

On remand, the RO should obtain all pertinent outstanding records 
of the Veteran's treatment for hypertension and psychiatric 
disability.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2009).  

Accordingly, the case is REMANDED for the following action:

1.  After associating with the claims folder 
any pertinent outstanding records, the 
Veteran should be afforded a VA psychiatric 
examination to determine the extent and 
severity of his PTSD.  The claims folder 
should be made available to and reviewed by 
the examiner.  All indicated tests should be 
performed.  The examiner should report all 
pertinent findings and estimate the Veteran's 
Global Assessment of Functional (GAF) Scale 
score.  The examiner should set forth a 
complete rationale for all findings and 
conclusions in a legible report.

2.  After associating with the claims folder 
any pertinent outstanding records, the 
Veteran should be afforded an appropriate VA 
examination to determine the current severity 
of his hypertension.  All indicated tests, 
including blood pressure readings, should be 
performed.  The examiner must state whether 
the Veteran requires continuous medication to 
treat hypertension.  A complete rationale for 
any opinion expressed should be included in 
the examination report.

3.  Then, the RO should readjudicate the 
appeal.  If the benefits sought on appeal 
remain denied, the Veteran should be provided 
a supplemental statement of the case (SSOC) 
and be afforded an opportunity to respond.  
The SSOC must contain notice of all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on appeal.  
An appropriate period of time should be 
allowed for response.  Thereafter, the case 
should be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

